Case: 15-50542      Document: 00513640154         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-50542                              FILED
                                  Summary Calendar                      August 16, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER ALAN BRECKENRIDGE, also known as Christopher
Breckenridge,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:14-CR-189-16


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Christopher Alan Breckenridge appeals the 130-month sentence
imposed following his guilty plea conviction of conspiracy to possess with intent
to distribute 50 grams or more of a mixture or substance containing a
detectable amount of methamphetamine. He argues that the district court




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50542    Document: 00513640154    Page: 2   Date Filed: 08/16/2016


                                No. 15-50542

abused its discretion by imposing written special conditions of supervised
release that are more onerous than those pronounced orally at sentencing.
      Breckenridge is correct in his contention that the district court abused
its discretion when it broadened special conditions of supervised release. See
United States v. Bigelow, 462 F.3d 378, 381-383 (5th Cir. 2006). The written
judgment includes a search provision that was not orally pronounced at
sentencing. The search provision is not one of the mandatory or standard
conditions of supervised release required by statute or adopted by the Western
District of Texas in its Standing Order. By including the search provision in
the judgment, the district court impermissibly modified the special conditions,
thereby creating a conflict between the oral pronouncement and the written
judgment. See United States v. Vega, 332 F.3d 849, 852-53 (5th Cir. 2003).
Consequently, we order a limited remand and instruct the district court to
modify, in a manner consistent with this opinion, the special conditions in the
written judgment in order to have them conform to the special conditions
pronounced orally at sentencing.
      CONVICTION       AFFIRMED;      SENTENCE       VACATED       IN   PART;
REMANDED WITH INSTRUCTIONS.




                                      2